Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-19, filed August 7th, 2019, which are pending in this application.	
Specification
The disclosure is objected to because of the following informalities: 
	Paragraph [0009] line 1 describes figure 1 as being drawn to a “right shoe” where figure 1 appears to be perspective view of a left shoe. 
	Paragraph [0023] line 4 “the phrase “the shoe 100 can the outsole…” is unclear. The examiner interprets the meaning to be “the shoe 100 can include the outsole…”  
	Paragraph [0024] line 3 the phrase “hokey-stop” is unclear. The examiner interprets the meaning to be “hockey-stop”.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 5 and 15 is a relative term, which renders the claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the beginning and ending of the range or whether the range includes units that fall outside of the range and/or to what degree are indefinite as it is unclear what range is covered by the terminology “is about…to about…”
Regarding Claim 5 page 8 “the zipper closure is about 1% to about 40% of a height from the back-pull to the collar”. 
The claim to a range "is about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “is about” and “to about” allows for numerical values outside the numerical values. Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of density is covered by the terminology. See: MPEP 2173.05(b)(III)(A).
Regarding Claim 15 page 9 “vertical distance from the back-pull to the cutout is about 1% to about 40% of a height from the back-pull to the collar”. 
The claim to a range "is about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “is about” and “to about” allows for numerical values outside the numerical values. Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of density is covered by the terminology. See: MPEP 2173.05(b)(III)(A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Hatfield” (US 20180338566) and herein referred to as Hatfield (1) for the purpose of examination. 
Regarding Claim 1, Hatfield (1) teaches a shoe (10 shown in figures 1 and 2) comprising: an outsole (midsole 26); an upper (30 lateral side and 32 medial side) coupled to the outsole (26), the upper comprising an inside quarter (32 medial side) and a collar (collar portion 50 shown in figure 3); and a zipper closure (medial zipper 40) on the inside quarter of the upper (32 medial side), the zipper closure (40) extending from an eyestay on the inside quarter (See annotated figure below), along the inside quarter (32) between the outsole (26) and the collar (50 shown in figure 3), and toward a heel area (16B)  of the shoe (10); wherein the zipper closure (40) terminates (at the region analogous to the elastic portion (300 depicted in figures 4 and 7) on the inside quarter (32) and does not extend to a vertical line passing through a rearmost point of the upper (depicted in figures 4 and 7).

    PNG
    media_image1.png
    312
    614
    media_image1.png
    Greyscale

	Regarding Claim 8, Hatfield (1) teaches the shoe of claim 1, Hatfield (1) further teaches wherein the upper (30 lateral side and 32 medial side) further comprises: a tongue (209 of Hatfield (1) depicted in figure 3); and a loop (208 of Hatfield (1) figure 3) coupled to an outer surface of the tongue (Shown in figures 3 coupled to the tongue of Hatfield (1)).

Regarding Claim 11, Hatfield (1) teaches a shoe (10 shown in figures 1 and 2) comprising: an outsole (midsole 26); an upper (30 lateral side and 32 medial side) coupled to the outsole (26), the upper comprising an inside quarter (32 medial side) and a collar (collar portion 50 shown in figure 3); and an opening on the inside quarter (32) of the upper, the opening defined by a cutout (see annotated figure 2 above) extending from an eyestay (see annotated figure 2 above) on the inside quarter (32 medial side), along the inside quarter (see annotated figure 2 above), and toward a heel area (24) of the shoe (10); wherein the cutout terminates (at the region analogous to the elastic portion 300 depicted in figures 4 and 7) on the inside quarter (32) and does not extend to a vertical line passing through a rearmost point of the upper (depicted in figures 4 and 7).

	Regarding Claim 17, Hatfield (1) teaches the shoe of claim 11, Hatfield (1) further teaches wherein the upper (30 lateral side and 32 medial side) further comprises: a tongue (209 of Hatfield (1) depicted in figure 3); and a loop (208 of Hatfield (1) figure 3) coupled to an outer surface of the tongue (Shown in figures 3 coupled to the tongue of Hatfield (1)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Hatfield” (US 20180338566) applied to claims 1 and 11 above, and herein referred to as “Hatfield (1)” for the purposes of examination, in view of “Hatfield” (US 20170042290) herein referred to as “Hatfield (2)” for the purposes of examination. 
Regarding Claim 2 Hatfield (1) teaches the shoe of claim 1.
Hatfield (1) does not teach a back-pull coupled at the heel area of the shoe between the upper and the outsole, the back-pull selected from a group consisting of a ring and a tab.
Hatfield (2) teaches a back-pull (150 Figure 3B) coupled at the heel area of the shoe between the upper (102) and the outsole (104 Paragraph [0064], the back-pull consisting of a tab (150 Figure 3B). 

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shoe of Hatfield (1), incorporating a tab as taught by Hatfield (2) and securing it to the sole structure along with the biasing member (300 of Hatfield (2) figure 4) that defines the rear vertical line at the rearmost point of the upper. One would have been motivated to do so because Hatfield (2) teaches the back pull tab can help pull the shoe all the way onto the foot or it can be of sufficient length to contact the floor so the user can step on it, applying force, aiding the wearer in removing a shoe.  See Paragraph 0064 of Hatfield (2). 
Regarding Claim 3 Hatfield (1) as modified by Hatfield (2) teaches the shoe of claim 2, wherein the zipper closure (100 of Hatfield (1)) extends from an upper portion of the eyestay, proximate the collar on the upper (see the annotated figure 2 of Hatfield (1) below showing the location where the zipper closure extending from a location analogous to the eyestay and proximate the collar). 

    PNG
    media_image1.png
    312
    614
    media_image1.png
    Greyscale

	Regarding Claim 4, Hatfield (1) as modified by Hatfield (2) teaches the shoe of claim 3, wherein the back-pull (150 shown in Figure 3B of Hatfield (2)) is below the zipper closure (Shown in figure 3B 
	Regarding Claim 5 Hatfield (1) as modified by Hatfield (2) teaches the shoe of claim 4.
	Hatfield as modified does not expressly teach wherein a vertical distance from the back-pull to the zipper closure is about 100 to about 40% of a height from the back-pull to the collar.
	Hatfield (2) teaches a vertical distance from the back-pull to the zipper closure is about 1% to about 40% of a height from the back-pull to the collar (35% or less than the overall vertical height disclosed in paragraph [0049] of Hatfield (2)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance of the back-pull to the cutout of Hatfield (1) with a height within the range thought by Hatfield (2) in order to provide footwear with an easily accessible pulls (for donning and doffing the footwear) located near the zipper closure with is used to secure and unsecure the footwear to a user.  Moreover, it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
	Regarding Claim 6 Hatfield (1) as modified by Hatfield (2) teaches the shoe of claim 5, wherein the zipper closure (zipper system 100 of Hatfield (1) shown in figure 2) further comprises a pull-tab mechanism (medial slider 102A of Hatfield (1) described in paragraph [0042]).
	Regarding Claim 7, Hatfield (1) teaches the shoe of claim 1.
	 Hatfield (1) does not expressly teach the upper further comprises elastic laces.
	Hatfield (2) teaches the upper further comprises elastic laces (502 of Hatfield 2 figure 5).
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.

Regarding Claim 12, Hatfield (1) teaches the shoe of claim 11.
	Hatfield (1) does not teach a back-pull coupled at the heel area of the shoe between the upper and the outsole, the back-pull selected from a group consisting of a ring and a tab.
Hatfield (2) teaches a back-pull (150 Figure 3B) coupled at the heel area of the shoe between the upper (102) and the outsole (104 Paragraph [0064], the back-pull consisting of a tab (150). 
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shoe of Hatfield, including the tab as taught by Hatfield (2) and securing it to the sole structure along with the biasing member (300 of Hatfield (2)) that defines the rear vertical line at the rearmost point of the upper. In support of this proposed modification, Hatfield (2) teaches the back pull tab can be of sufficient length to contact the floor so the user can step on it, applying force, aiding the wearer in removing a shoe.
	Regarding Claim 13, Hatfield (1) as modified by Hatfield (2) teaches shoe of claim 12, wherein the cutout (See annotated figure 2 of Hatfield below) extends from an upper portion of the eyestay (See annotated figure 2 of Hatfield (2) below).

    PNG
    media_image1.png
    312
    614
    media_image1.png
    Greyscale

	Regarding Claim 14, Hatfield (1) as modified by Hatfield (2) teaches the shoe of claim 13, wherein the back-pull (150 shown in Figure 3B of Hatfield (2)) is below the zipper closure (Shown in 3b between the upper (102) and sole (104) of Hatfield (2) and disclosed in paragraph [0064] as being in the rear heel area of the shoe and therefore below the cutout of Hatfield 1 as modified).
	Regarding Claim 15, Hatfield (1) as modified by Hatfield (2) teaches  the shoe of claim 14, 	Hatfield (1) as modified by Hatfield (2) does not expressly teach wherein a vertical distance from the back-pull to the cutout is about 100 to about 40% of a height from the back-pull to the collar. 
	Hatfield (2) teaches a vertical distance from the back-pull to the cutout is about 100 to about 40% of a height from the back-pull to the collar (35% or less than the overall vertical height disclosed in paragraph [0049] of Hatfield (2)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance of the back-pull to the cutout of Hatfield (1) with a height within the range thought by Hatfield (2) in order to provide footwear with an easily accessible pulls (for donning and doffing the footwear) located near the zipper closure with is used to secure and unsecure the footwear to a user.  Moreover, it has been held that where general conditions 
Regarding Claim 16, Hatfield (1) teaches the shoe of claim 11.
	Hatfield (1) does not expressly teach wherein the upper further comprises elastic laces.
	Hatfield (2) teaches the upper further comprises elastic laces (502 of Hatfield 2 figure 5).
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laces of Hatfield (1) with the elastic Laces of Hatfield (2) with the reasonable expectation of it allowing the shoe to expand as a wearer is inserting their foot while providing tension when the shoe is warn as disclosed in paragraph [0074] of Hatfield (2).

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Hatfield” (US 20180338566) applied to claim 1 above, and herein referred to as Hatfield (1) for the purposes of examination, in view of “Hatfield” (US 20170042290) herein referred to as Hatfield (2) for the purposes of examination, and further in view of “Sessa” (US 5090140 A).
	Regarding Claim 9, Hatfield (1) teaches the shoe of claim 1.
	Hatfield (1) does not teach the back-pull further comprises reinforced stitching and an adhesive between the outsole and the upper.
Hatfield (2) teaches a back-pull (150 Figure 3B) Paragraph [0064 of Hatfield (2)].
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes of Hatfield (1) with the back-pull of Hatfield (2) because Hatfield (2) teaches the back pull tab can help pull the shoe all the way onto the foot; or, it can be of sufficient length to contact the floor so the user can step on it, applying force, aiding the wearer in removing a shoe.  Thus, such a modification would make it easier for a wearer to don the footwear or doff the footwear by pulling the tab or holding one shoe to the ground with the other foot so the user can step on the tab making it easier for a wearer to remove a shoe. See Paragraph 0064 of Hatfield (2).  
	Hatfield (1) as modified by Hatfield (2) does not teach the back-pull further comprises reinforced stitching and an adhesive between the outsole and the upper.
	Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in figure 5 disclosed in column 2 lines 41-52) further comprises reinforced stitching (56 of Sessa Column 2 lines 55-56 shown in Figure 5) and an adhesive between the outsole and the upper (The horizontal portion 50a shown in Figure 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13).
	Sessa is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features in the heal area for aiding in the donning and doffing of a shoe. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield (1) as modified by Hatfield (2) with the reasonable expectation 
	Regarding Claim 10, Hatfield (1) teaches the shoe of claim 1.
	Hatfield (1) does not teach the back-pull is coupled to the shoe with reinforced stitching and an adhesive between the outsole and the upper.
Hatfield (2) teaches a back-pull (150 Figure 3B) Paragraph [0064 of Hatfield (2)].
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes of Hatfield (1) with the back-pull of Hatfield (2) because Hatfield (2) teaches the back pull tab can help pull the shoe all the way onto the foot; or, it can be of sufficient length to contact the floor so the user can step on it, applying force, aiding the wearer in removing a shoe.  Thus, such a modification would make it easier for a wearer to don the footwear or doff the footwear by pulling the tab or holding one shoe to the ground with the other foot so the user can step on the tab making it easier for a wearer to remove a shoe. See Paragraph 0064 of Hatfield (2).  
	Hatfield (1) as modified by Hatfield (2) does not teach the back-pull is coupled to the shoe with reinforced stitching and an adhesive between the outsole and the upper.
	Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in figure 5 disclosed in column 2 lines 41-52) is coupled to the shoe with reinforced stitching (56 of Sessa Column 2 lines 55-56 shown in Figure 5) and an adhesive between the outsole and the upper (The horizontal portion 50a shown in Figure 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield (1) as modified by Hatfield (2) with the reasonable expectation that the tab would be resilient to the wear and tear of a user kicking the shoes off and pulling the shoes on with the tab. In support of this argument it is noted that it has been held that, when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (see MPEP 2143 D).   

	Regarding Claim 18, Hatfield (1) teaches the shoe of claim 11.
	Hatfield (1) does not teach the back-pull further comprises reinforced stitching and an adhesive between the outsole and the upper.
Hatfield (2) teaches a back-pull (150 Figure 3B) Paragraph [0064 of Hatfield (2)].
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes of Hatfield (1) with the back-pull of Hatfield (2) because Hatfield (2) teaches the back pull tab can help pull the shoe all the way onto the foot; or, it can be of sufficient length to contact the floor so the user can step on it, applying force, aiding the wearer in removing a shoe.  Thus, such a modification would make it easier for a wearer to don the footwear or doff the footwear by pulling the tab or holding one shoe to the ground with the other foot so the user can step on the tab making it easier for a wearer to remove a shoe. See Paragraph 0064 of Hatfield (2).  
	Hatfield (1) as modified by Hatfield (2) does not teach the back-pull further comprises reinforced stitching and an adhesive between the outsole and the upper.
	Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in figure 5 disclosed in column 2 lines 41-52) further comprises reinforced stitching (56 of Sessa Column 2 lines 55-56 shown in Figure 5) and an adhesive between the outsole and the upper (The horizontal portion 50a shown in Figure 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13).
	Sessa is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features in the heal area for aiding in the donning and doffing of a shoe. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield (1) as modified by Hatfield (2) with the reasonable expectation that the tab would be resilient to the wear and tear of a user kicking the shoes off and pulling the shoes on with the tab. In support of this argument it is noted that it has been held that, when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (see MPEP 2143 D).   
	Regarding Claim 19, Hatfield (1) teaches the shoe of claim 11.
	Hatfield (1) does not teach the back-pull is coupled to the shoe with reinforced stitching and an adhesive between the outsole and the upper.
Hatfield (2) teaches a back-pull (150 Figure 3B) Paragraph [0064 of Hatfield (2)].
Hatfield (2) is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes of Hatfield (1) with the back-pull of Hatfield (2) because Hatfield (2) teaches the back pull tab can help pull the shoe all the way onto the foot; or, it can be of sufficient length to contact the floor so the user can step on it, applying force, aiding the wearer in removing a shoe.  Thus, such a modification would make it easier for a wearer to don the footwear or doff the footwear by pulling the tab or holding one shoe to the ground with the other foot so the user can step on the tab making it easier for a wearer to remove a shoe. See Paragraph 0064 of Hatfield (2).  
	Hatfield (1) as modified by Hatfield 2 does not teach the back-pull is coupled to the shoe with reinforced stitching and an adhesive between the outsole and the upper.
	Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in figure 5 disclosed in column 2 lines 41-52) is coupled to the shoe with reinforced stitching (56 of Sessa Column 2 lines 55-56 shown in Figure 5) and an adhesive between the outsole and the upper (The horizontal portion 50a shown in Figure 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13).
	Sessa is analogous to applicants’ invention in the field of footwear, particularly footwear with accessibility features in the heal area for aiding in the donning and doffing of a shoe. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield (1) as modified by Hatfield (2) with the reasonable expectation that the tab would be resilient to the wear and tear of a user kicking the shoes off and pulling the shoes on. In support of this argument it is noted that it has been held that, when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (see MPEP 2143 D).   	
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: “Markison” (US 20180263337) discloses a heal overlay originating from between the outer and upper of a shoe; “Matis” (US 20040088890) discloses A slip on system incorporated into the heel section having a pull tab; These references disclose features of the inventive concept of applicants invention; however, the most pertinent prior art has been applied in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith Stephan-Giermek whose telephone number is (571)272-6717.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH D STEPHAN-GIERMEK/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732